  Case 20-00523            Doc 24       Filed 06/16/20 Entered 06/16/20 10:17:43                        Desc Main
                                          Document     Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                                         Chapter 7 Bankruptcy
                                                                                Case No. 20-00523
BENJAMIN W. VANHORN,
                                                                                       ORDER
                  Debtor.


         The matter before the Court is Trustee Sheryl Schnittjer’s Second Motion to Extend Time

to Object to Exemption. The Motion recites that the Debtor via counsel consents to the extension

request. IT IS THEREFORE ORDERED that the Trustee, and only the Trustee, is hereby

granted through and including August 17, 2020 to object to any exemptions claimed by the

Debtor in his Schedules.
                                               June 16, 2020
         DATED AND ENTERED:                                                .




                                                        Thad J. Collins, Chief Bankruptcy Judge
                                                        U.S. Bankruptcy Court, Northern District of Iowa
ORDER PREPARED BY:
Eric W. Lam, AT0004416
Attorney for Trustee


SSTE Vanhorn/Pldgs/BA 20-00523 Drafts/Order re Second Mtn to Obj to Exemptions.061520.1145.ewl.SSTE Vanhorn
